department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person uniform issue list contact’s identification_number telephone number se t-eo ra‘t employer_identification_number legend f xx y dear this is in reply to your request dated date and supplemented on date for rulings on your proposed awards program for past achievements by individuals facts you are exempt from federal_income_tax under sec_501 of the internal_revenue_code and are classified as a private_operating_foundation under sec_4942 you desire to establish an award program intended to recognize individuals for their past charitable scientific educational or literary achievements the awards will be for recognition of past achievements of individuals who have contributed to the betterment of their community country or world more specifically the award will recognize the promotion of mutual understanding friendship cooperation and lasting peace among peoples contributing to the alleviation of human suffering protection of life or the promotion of health education of the people on the meaning and importance of humanity and human dignity and or promotion of the respect for human beings the recipients of the awards will be chosen by your award selection committee and governing body on the basis of the recipient’s past achievement s related to your type of exempt purposes such as wide positive impact on the promotion of mutual understanding friendship cooperation and lasting peace among all peoples contributing to the alleviation of human suffering the protection of life the promotion of health the education of the public the meaning and importance of humanity human dignity love and forgiveness and respect for human beings you submitted your proposed guidelines for the selection process the selection process includes objective and nondiscriminatory criteria for selection of a recipient the recipient of an award will be determined by the majority vote of a selection committee comprised of your board_of directors an independent review committee of approximately six to twelve individuals who meet certain criteria with regard to their leadership expertise and authority will review and score the nominations a select number up to fifteen of the top scoring nominations will then be sent on to a panel of judges for final selection you represent that you will have a policy in place your goal is to generate at least submissions and qualified candidates in your early years with increasing numbers each subsequent year additionally the availability of the awards and the awardees will be made known to the public strict conflict of interest the choice of recipients of the award will be based solely on the selection committee’s judgment that is consistent with your stated purposes the award recipients may include u s residents as well as residents of other countries you have represented that awards will not be made to persons who are relatives of your governing body to the members of your selection committees to your employees or to any other disqualified persons with respect to you under chapter of the code you state that the award will be paid in a lump sum and or yearly installments you represent that each year you plan to make from one to three larger awards totaling x amount also you state that you may make about seven smaller similar awards totaling about y amount per year you have represented that any awards under the program will not be related to study travel or similar purposes the awards will be made by you to pursue your charitable scientific educational or literary purposes you will not impose conditions on the manner in which the recipient may expend the award and the award will not be intended to finance any future activity of the recipient additionally there is no action to be taken on the part of any recipient to obtain this award there is no service or commitment made by any recipient as a result of this award the recipient need not account for his or her uses of the personal award money the recipient will be selected from the united_states and or the international general_public rulings requested you requested rulings that the awards to be made to individuals under your proposed awards program are not made for travel study or similar purposes under sec_4945 of the code such awards are not subject_to approval by the service under sec_4945 of the code because they are not for travel study or other similar purposes such awards are not taxable_expenditures within the meaning of sec_4945 of the code such awards will constitute qualifying distributions under sec_4942 of the code law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or educational_purposes sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 are private_foundations subject_to the provisions of chapter including sec_4942 and sec_4945 sec_4942 of the code provides that private_foundations must make qualifying distributions for exempt purposes and defines a qualifying_distribution as including amounts paid_by a private_foundation to accomplish one or more of its exempt purposes under sec_501 of the code sec_4942 of the code concerns the requirements of private operating_foundations under sec_4942 under sec_4942 and sec_53_4942_b_-1 of the foundation and similar excise_taxes regulations regulations qualifying distributions under sec_4942 as payments to individual beneficiaries must be for the direct active_conduct of the operating foundation’s exempt purposes with significant involvement in the exempt activity sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure as defined in pertinent part by sec_4945 and sec_4945 sec_4945 of the code provides that a taxable_expenditure includes an amount_paid by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual’ unless the foundation grant procedure meets the requirements under sec_4945 for pre-approval by the internal_revenue_service in advance of making the grants sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 that is other than for exclusively religious charitable scientific literary or educational purpose or to foster national or international amateur sports competition not involving the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_4945 of the code and sec_53_4945-4 of the regulations concern the pre-approval by the internal_revenue_service of grant procedures for grants to be made by private_foundations to individuals for travel study or other similar purposes’ sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 of the code as in effect on the day before the date of the enactment of the tax reform act of date and is to be used for study at an educational_organization described in sec_170 or the grant constitutes a prize or award which is subject_to the provisions of sec_74 of the code without regard to sec_74 thereof if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that in general the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless the grant satisfied the requirements of sec_4945 sec_53_4945-4 of the regulations provides that a grant to an individual for purpose other than those described in sec_4945 of the code is not a taxable_expenditure within the meaning of sec_4945 revrul_77_380 c b situation holds that an award for journalism past achievement does not require the additional pre-approval procedure by the internal_revenue_service under sec_4945 of the code where the award is granted in recognition of past achievement in this particular field of journalism and is not intended to finance any specific activities of the recipient the awards are not intended to finance any future activity of the recipient there are no conditions or requirements to be met subsequent to receiving the grants analysis in your case as in revrul_77_380 situation cited above you have represented that these recognition of past achievement awards by you will not require any_action or future action by the recipient will not be made for travel study or similar purposes and that they are awarded on an objective and nondiscriminatory basis thus the awards will not be treated as grants for travel study or other similar purposes under sec_4945 of the code also your awards do not require the pre-approval by the internal_revenue_service under sec_4945 because such pre-approval is directed to foundation grant procedures for grants to be used by the recipient for travel study or similar purposes and your awards will not be paid for any of those purposes but instead will be paid only for the past achievement s of the grantee in the matters valued by your exempt purposes and without any required action by the grantees and are not intended to finance any future activities of the recipient your awards further one of your exempt humanity purposes and as such the awards will be qualifying distributions for exempt purposes under sec_4942 a grant is a taxable_expenditure under sec_4945 of the code if the grant is made for any purpose other than one specified in sec_170 since your awards are for purposes described in sec_170 amounts paid_by you are amounts paid to accomplish a purpose described in sec_170 and therefore the awards are not taxable_expenditures conclusion accordingly provided that your awards will be made as described for exempt purposes under sec_501 of the code we rule that the awards will not be treated as grants for travel study or other similar purposes under sec_4945 of the code the awards do not need pre-approval by the internal_revenue_service under sec_4945 of the code the awards will not be taxable_expenditures by you under sec_4945 of the code the awards will be qualifying distributions for your exempt purposes under sec_4942 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely robert c harper jr manager exempt_organizations technical group
